Citation Nr: 1428620	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972, and from October 1973 to April 1974.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veteran requested a hearing before the Board in his May 2011 substantive appeal.  A BVA hearing was scheduled for July 2012, the Veteran failed to appear.  The case was most recently before the Board in October 2012, when the claim was remanded to provide the Veteran another opportunity to appear for a Board hearing.  A hearing was scheduled for May 2014.  The Veteran once again failed to appear. Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

It appears that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013) (if needed).


FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations scheduled in February 2010, April 2011, and September 2011 in connection with his claim for SMC based on the need for aid and attendance or being housebound that are deemed necessary to properly adjudicate the matter on appeal.
2.  The Veteran is not substantially confined to his dwelling and the immediate premises by reason of his service-connected disabilities.

3.  The Veteran does not require the regular aid and attendance of another person on account of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance of another person or housebound status have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Compensation

The Veteran has applied for special monthly compensation (SMC) based on the permanent need for aid and attendance or being housebound.  He is currently service-connected for paranoid type schizophrenia (100 percent disabling) and hepatitis C (20 percent disabling).  He has a combined disability rating of 100 percent, since March 27, 1998.  The Veteran has been scheduled for several examinations during the course of appeal and has failed to report to those examinations. 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The record shows that the Veteran was scheduled for VA examinations in February 2010, April 2011, and September 2011.  According to the VA Medical Center, the Veteran failed to report for the scheduled examinations.  The Board notes that in a July 2010 statement the Veteran indicated that he had not known about the VA appointment in February 2010, as he was out of the country in Thailand seeking treatment for his hepatitis C.  

With respect to his April 2011 examination, the Veteran submitted a June 2011 statement asking that his examination be rescheduled because he did not receive the letter regarding the examination.  

The Veteran was afforded another VA examination in September 2011.  A letter was mailed to him in August 2011, to his address on file with the VA, of the upcoming appointment.  He once again failed to report.  

He has provided no reason for failure to report to his examination. 

The record establishes that the Veteran failed to report for numerous VA examinations scheduled in connection with his claim for SMC.  He has been provided several opportunities to appear for a VA examination.  The regulation governing in the circumstances presented, 38 C.F.R. § 3.655(b), is clear and unequivocal; its language mandates ('shall') that the claim must be denied. 

Accordingly, the Board has no discretion in the matter; the law is dispositive. Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim is denied on this basis.   

The Board notes that even if the merits of the Veteran's claim were considered, his claim would be denied.  SMC based on the need for aid and attendance of another is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013).
Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2013), the criteria for determining when a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2013).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 

'Bedridden,' defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made. The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2013).

If a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The evidence of record, to include his Virtual records, does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes. Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2013).

The medical evidence does not reflect that the Veteran's service-connected disabilities, have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Regarding the claim for special monthly compensation at the housebound rate, while the Veteran has a single service-connected disability rated at 100 percent (paranoid type schizophrenia), he does not have an additional service-connected disability or disabilities independently ratable at 60 percent.  His hepatitis C is currently rated as 20 percent disabling.  The evidence also does not reveal the Veteran to be housebound.  Entitlement to SMC at the housebound rate is not warranted

For all the foregoing reasons, the Board finds that SMC based on need for aid and attendance or housebound status is not warranted. As the preponderance of the evidence is against this claim, the 'benefit of the doubt' rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In the present case, required notice was provided by letter dated in January 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained. Also, the Veteran was afforded three VA examinations (February 2010, April 2011, and September 2011); he failed to appear at all of these examinations.  Although he was scheduled for two different BVA hearings, he failed to appear at either.  The Board emphasizes that the duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board also finds that there was substantial compliance with the October 2012 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 
Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

ORDER

SMC based on the need for regular aid and attendance of another person or housebound status is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


